*774CONCURRING OPINION OP
MR. JUSTICE WOLB.
When the opinion was signed in this case I had the idea that it might be supported also on the theory that some reasonable time after judgment notice to appellant might be presumed, and his time for appealing be exhausted, especially as the appeal statute does not make the time for appealing run from actual notice, but from the act of the secretary of the district court stating that notice had been sent. Over this act ór acts the appellee has no direct Control. Nevertheless, an appellee- has it in his power to compel action on the part of a secretary if said appellee wishes to secure an unappealable judgment. The beginning of a limitation on the right to appeal is strictly construed in favor of an appellant. 3 C. J. 1059 et seq., citing, among others, California and Louisiana cases. Hence on consideration I have no additional reasons and agree with the opinion of the court.